Citation Nr: 0821826	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  00-00 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from August 1979 to May 1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

This matter was previously before the Board in September 
2004.  In that determination, the Board found that new and 
material evidence had been submitted to reopen a claim for 
service connection for multiple sclerosis.  At that time, the 
Board remanded the reopened claim for further development.   
This matter was also before the Board in April 2006 and July 
2007 and was remanded on both occasions for further 
development.  The issue of entitlement to service connection 
for multiple sclerosis has now returned to the Board for 
further appellate consideration.

The record reflects that the Board received new evidence from 
the veteran that was associated with the claims folder after 
the issuance of the January 2008 supplemental statement of 
the case.  As such, the RO has not considered such evidence 
in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, the Board observes that the record contains 
a waiver of RO jurisdiction located in the representative's 
March 2008 informal brief.  In light of this waiver, the 
Board will consider the aforementioned evidence and proceed 
to adjudicate the claim. 

In May 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.


FINDING OF FACT

Multiple sclerosis was initially demonstrated more than seven 
years after service, and has not been shown by the probative 
medical evidence of record to be etiologically related to 
service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of award of benefits sought.  

VA satisfied its duty to notify as to the claim by means of 
October 2004, January 2005, May 2006, November 2006, and 
August 2007 letters from VA to the appellant.  These letters 
informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit pertinent 
evidence and/or information in his possession to the AOJ.  
Additionally, the May 2006, November 2006, and August 2007 
letters informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of AOJ decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120. 



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service private and VA treatment and examination.  The 
veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at 
Travel Board and RO hearings.  Lay statements in support of 
the veteran's claim have also been associated with the claims 
file.  The Board has carefully reviewed his statements and 
testimony and concludes that there has been no identification 
of further available evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board also notes 
that VA medical opinions have been obtained and sufficient 
competent medical evidence is of record to make a decision on 
this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a veteran served continuously for ninety days or more 
during a period of war, or after December 31, 1946, multiple 
sclerosis shall be presumed to have been incurred or 
aggravated in service, even if there is no evidence of such 
disease during service, if manifest to a degree of 10 percent 
or more within seven years of service, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Analysis

The veteran contends that service connection is warranted for 
multiple sclerosis.   He asserts that his vision problems in 
service and rapidly regressing visual acuity approximately 
four years after discharge from service were symptoms of 
multiple sclerosis.  The veteran also contends that he had 
uncontrollable muscle and arm twitches since 1982 that are 
related symptoms of multiple sclerosis.  See, e.g., VA Form 
646, dated in April 2004.  

The Board has thoroughly reviewed the record and has 
determined that service-connection is not warranted for 
multiple sclerosis, as will be discussed below.  The Board 
finds that the appellant has not shown by competent medical 
evidence that his currently manifested multiple sclerosis is 
causally or etiologically related to his period of active 
duty service from August 1979 to May 1980, and it is not 
presumed to have had its onset during active service, or 
within seven years following active service.  

Regarding medical evidence of current disability, the record 
reflects that the veteran was diagnosed with probable 
multiple sclerosis after a stay at a VA hospital in December 
1991 to January 1992.  See VA Discharge Summary, dated in 
January 1992.  After a June 1992 stay at a VA hospital, the 
diagnosis was multiple sclerosis.  See June 1992 VA Discharge 
Summary.  As such, the Board finds that the first element of 
the veteran's service connection claim is satisfied.

Turning to the veteran's service medical records and an in 
service incurrence, the Board notes a report of medical 
history at the time of the enlistment examination in August 
1979 discloses that the veteran was myopic.  On the 
enlistment examination in August 1979, visual acuity in the 
right eye was 20/200, correctable to 20/30, and 20/200 
correctable to 20/20 in the left eye.  The eyes, pupils, 
ocular motility and an ophthalmoscopic examination were 
normal.  One week later, visual acuity was correctable to 
20/20 in each eye.  In October 1979, uncorrected visual 
acuity was 20/200 in the right eye, and 20/100 in the left 
eye.  The visual acuity in each eye was correctable to 20/20.  
The eyes were clinically normal.  It is notable that the 
veteran's service medical records are absent any findings of 
multiple sclerosis during his period of active duty service 
from August 1979 to May 1980.  

Regarding medical evidence of a nexus between the current 
disability and military service, a private physician, M.L.S., 
M.D., reported in February 1993 that the veteran had been 
diagnosed with multiple sclerosis in December 1991 following 
an extensive neurological evaluation prompted by a sudden 
loss of vision.  The physician commented that the symptoms 
present as early as February 1988 might have been early 
manifestations of multiple sclerosis that were unrecognized 
at the time.  He noted that the veteran had problems with 
atypical chest pains and muscle spasms, and that he later 
developed problems that were thought to be gastroesophageal 
reflux and esophageal spasms.  The examiner concluded that 
since multiple sclerosis is a disease that can affect any 
nerve, it was not unreasonable to consider some of the 
veteran's gastrointestinal problems and the atypical painful 
symptoms as being related to his underlying nervous disorder.

In a statement dated in November 2000, C.N.B., M.D., related 
that he reviewed the veteran's claims folder, including the 
service medical records, post-service medical records and the 
veteran's statements.  He added that he also conducted a 
review of medical literature.  It was his opinion that it was 
very likely that the veteran had his first symptom of 
multiple sclerosis in 1979, based on the fact that he had 
waxing and waning visual acuity during service, and that this 
was consistent with optic neuritis.  

In November 2002, a VA neurologist reviewed the claims 
folder, to include the statement from Dr. C.B.  He asserted 
that the veteran's service medical records from 1979 showed 
only visual acuity readings and diagnosed myopia.  He 
indicated that there was no pertinent history or other 
neurological or ophthalmological findings to suggest multiple 
sclerosis.  The VA physician opined that there was not enough 
information in the service medical records suggesting a 
diagnosis of multiple sclerosis at that time.

A report of a VA neurological disorders examination conducted 
in February 2005 indicates a VA physician reviewed the 
veteran's claims file and performed a physical examination of 
the veteran.  The VA examiner diagnosed the veteran with 
multiple sclerosis with an onset of December 1991, per 
history.  An addendum, dated in September 2005, reiterated 
that the onset of the veteran's multiple sclerosis was in 
December 1991, approximately eleven years after service.  

In January 2007, a VA physician reviewed the veteran's claims 
file, to include previous VA examinations and private 
opinions and letters of record.  The VA physician noted that 
the veteran's service medical records revealed only visual 
acuity findings related to myopia, but it was noted that 
there were no other clinical features related to multiple 
sclerosis.  The VA physician opined that the veteran's 
multiple sclerosis is not causally related to his active 
service.  It was also noted in the examination report that 
multiple sclerosis usually starts with a subacute or acute 
onset of focal neurologic symptoms and signs most often 
reflecting disease in optic nerves, pyramidal tracts, 
posterior colums, cerebellum, or the vestibular system.  
After stating that multiple sclerosis does not usually 
manifest with atypical chest pains and gastrointestinal 
symptoms, the VA physician also opined that the veteran's 
gastrointestinal symptoms and atypical chest pains are not 
likely related to his multiple sclerosis (diagnosed in 1991).  
In September 2007, the same VA physician again reviewed the 
claims file and opined that the veteran's decrease in visual 
acuity and myopia as documented in his service medical 
records was not adequate to diagnose optic neuritis.  In 
light of this, the VA physician once more opined that the 
veteran's multiple sclerosis was not related to service.

The Board also notes another private opinion of record by Dr. 
C.B., dated in March 2008.  Dr. C.B. noted that after a 
review of the veteran's claims file his impression was that 
the veteran's multiple sclerosis presented symptoms during 
service and shortly thereafter.  Dr. C.B. stated that the 
veteran's service medical records show both decrease and 
improvement in visual acuity and that he favors a conclusion 
that the presentation of early waxing-waning as more 
consistent with multiple sclerosis than with the veteran's 
myopia.  Dr. C.B. also noted that the symptoms described by 
the veteran and relatives of muscles spasm, gait disturbance, 
numbness, and incoordination are consistent with the 
presentation of waxing-waning symptoms of multiple sclerosis 
during the years of 1983 to 1987.  

In weighing the probative value of the medical opinions noted 
above, the Board initially finds the opinion of the private 
physician, dated in February 1993, to lack any probative 
weight as it was not indicated that the veteran's claims 
folder was reviewed in formulating the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (stating that a 
factor for assessing the probative value of a medical opinion 
includes the physician's access to the claims folder).  
Turning to other competent clinical evidence of record, the 
Board finds the cumulative opinions of a VA physician, dated 
in January 2007 and September 2007, to be more probative than 
the private opinions of Dr. C.B., dated in November 2000 and 
March 2008.  The Board notes that the reports from the VA and 
private physicians all indicated the veteran's claims file 
was reviewed.  However, the Board finds the basis or 
rationale of the VA physician to be stronger and more 
consistent with the clinical evidence of record.  See 
Prejean, 13 Vet. App. at 448-49 (stating that another factor 
for assessing the probative value of a medical opinion 
includes the thoroughness and detail of the opinion).  The 
Board notes that Dr. C.B., in November 2000 and March 2008, 
stated that waxing and waning of the veteran's visual acuity 
in service was consistent with early symptoms of multiple 
sclerosis.  In this regard, in November 2002, a VA 
neurologist indicated that there was no pertinent history or 
other neurological or ophthalmological findings to suggest 
multiple sclerosis.  Additionally, the September 2007 VA 
opinion indicates that the service medical records were not 
adequate to diagnosis optic neuritis.  Consistent with the VA 
examiner's opinions, the service medical records do not 
reflect any evidence of contemporaneous clinical pondering if 
such visual problems noted in service could be an early 
manifestation of multiple sclerosis.  Additionally, no 
diagnosis of multiple sclerosis was made in service.  The 
Board also acknowledges that Dr. C.B. cited medical 
literature concerning the etiology of disease.  However, the 
Board notes that the literature cited by Dr. C.B. in March 
2008 concerning the etiology of diseases was of a general 
medical nature.  As it was not specific to the etiology of 
multiple sclerosis, the Board finds that citation to this 
literature does not bolster the probative value of Dr. C.B.'s 
opinion.  See generally Mattern v. West, 12 Vet. App. 222, 
228 (1999) (noting that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion).  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for multiple sclerosis on a nonpresumptive direct 
incurrence basis. 

In order to establish service connection on a presumptive 
basis, the veteran's multiple sclerosis must have become 
manifest to a degree of 10 percent or more within seven years 
from the date of termination of his service.  In this case, 
the presumptive period would have expired in May 1987.  
Multiple sclerosis was not diagnosed until, at the earliest, 
1991, which is 11 years following the veteran's discharge 
from service.  Although a private physician reported in 
February 1993 that early manifestations of multiple sclerosis 
might have been present as early as 1988, this is still 
beyond the 7-year presumptive period.  The record also does 
not reflect clinically documented manifestations of multiple 
sclerosis to a degree of 10 percent of more during the seven 
year presumptive period.  During the presumptive period, the 
record reflects that the veteran sought treatment for various 
aliments, to include right knee pain, gastrointestinal 
problems, and an injury to his left forearm while at work.  
However, the record does not reflect clinical documentation 
of muscle twitching/trembling or cramping as noted below by 
the veteran and several laypersons.  Further, regarding the 
veteran's visual acuity, a private optometrist reported in 
February 1993 that the veteran had first been seen at that 
facility in 1982 and that he had a prescription filled at 
that time.  His first examination was in 1988 and it was 
stated that he was nearsighted.  His eye health, both 
internally and externally, was normal, with no apparent 
pathology.  It was reported that his visual acuity was 
correctable to 20/20 in each eye.  

The Board also finds that the statement of the private 
physician in February 1993 noting that is "not 
unreasonable" to consider some of the gastrointestinal 
problems and atypical chest pain as being related to the 
veteran's underlying nervous disorder since multiple 
sclerosis can affect any nerve to lack probative weight 
because private physician did not review the claims folder.  
The Board notes also notes the speculative nature of private 
physician's opinion further diminishes its probative value.  
The private physician offered an idea not an opinion.  
Moreover, the Board notes that a VA physician, after a review 
of the claims file in January 2007, opined that the veteran's 
gastrointestinal symptoms and atypical chest pains are not 
likely related to his multiple sclerosis (diagnosed in 1991).  
Based on the claims file review and the definitive nature of 
the January 2007 VA opinion, the Board affords it more 
probative value.

As previously noted, the Board acknowledges the lay testimony 
and statements submitted by the veteran and others on his 
behalf.  The Board finds the testimony provided by the 
veteran and his brother at the 1994 RO hearing to be 
credible.  At this hearing, the veteran testified that he had 
decreased visual acuity in his right eye in 1984, left side 
and left arm tingling and numbness, and twitching and 
trembling in his legs in 1982.  The veteran's brother 
testified that he saw the veteran shaking when he sat down 
and saw him drop things.  The Board further finds the lay 
statements of the veteran's mother and former wife, dated in 
February 1993, stating that they saw the veteran shaking and 
trembling during the presumptive period to be credible.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting 
that the veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and witnessing events).  
However, the record does not demonstrate that these 
aforementioned lay persons have the training, skills, or 
knowledge to provide competent medical evidence as to whether 
the symptoms exhibited by the veteran during the seven year 
presumptive are early manifestations of multiple sclerosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
their statements do not constitute competent medical evidence 
of early manifestations of multiple sclerosis and lack 
probative value.  

In conclusion, the probative competent clinical evidence of 
record does not relate the veteran's current multiple 
sclerosis to service.  Additionally, there are also no 
clinical findings of symptomatology associated with multiple 
sclerosis medically documented within the seven-year 
presumption period.  As such, the Board finds that service 
connection for multiple sclerosis is not warranted on either 
a direct or presumptive basis.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


